Order amending the final decree of divorce, modified as follows: By striking out the word “ weekend ” from the second decretal paragraph of the judgment, as amended (fol. 20), and substituting in place thereof the word “ Sunday.” By striking out the last sentence, lines 3 to 5 of folio 21. By striking out all of the said decretal paragraph following the words " Christmas vacations ” (fol. 22, line 6), and substituting in place thereof the following: “ each party shall have the custody of the children during half of each of the said vacation periods. That the defendant, Henry T. Burns, shall pay for the maintenance and support of the children, the school tuition, expenses of medical care, nursing and hospitalization of said children and all necessary clothing; and it is further.” As thus modified the order is unanimously affirmed, without costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.